     Case 2:20-cv-00570-JVS-KES Document 6 Filed 01/21/20 Page 1 of 3 Page ID #:201



 1    Richard D. McCune, State Bar No. 132124
      rdm@mccunewright.com
 2    David C. Wright, State Bar No. 177468
      dcw@mccunewright.com
 3    Steven A. Haskins, State Bar No. 238865
      sah@mccunewright.com
 4    Mark I. Richards, State Bar No. 321252
      mir@mccunewright.com
 5    MCCUNE WRIGHT AREVALO LLP
      3281 Guasti Road, Suite 100
 6    Ontario, California 91761
      Telephone: (909) 557-1250
 7    Facsimile: (909) 557-1275
 8    Benjamin L. Bailey*
      bbailey@baileyglasser.com
 9    Eric B. Snyder*                                   Todd A. Walburg, State Bar No. 213036
      esnyder@baileyglasser.com                         twalburg@baileyglasser.com
10    Jonathan D. Boggs*                                BAILEY GLASSER LLP
      jboggs@baileyglasser.com                          475 14th Street, Suite 610
11    BAILEY GLASSER LLP                                Oakland CA 94612
      209 Capitol Street                                T: 510.207.8633
12    Charleston, West Virginia 25301                   F: 510.463.0241
      Telephone: 304-345-6555
13
      *Pro Hac Vice Application to be Submitted
14    Attorneys for Plaintiffs and the Putative Class
15                        IN THE UNITED STATES DISTRICT COURT
16                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
17    INKIE LEE; WAYNE SALLURDAY; Case No.: 2:20-cv-570
      LORI SALLURDAY; ANANDHI
18    BHARADWAJ; SARGON DANIEL;           Judge Assigned:
      STEPHANIE GLEASON; LAVERNE Complaint filed: January 20, 2020
19    JACKSON; and SANDY XIA, on
      behalf of themselves and all others NOTICE OF RELATED CASE
20    similarly situated,
21                 Plaintiffs,
22          v.
23    TESLA, INC. and Does 1 through 10,
      inclusive,
24
                   Defendant.
25
26
27
28


      Class Action Complaint
      Case No.: 2:20-cv-570
     Case 2:20-cv-00570-JVS-KES Document 6 Filed 01/21/20 Page 2 of 3 Page ID #:202




 1
 2    TO THE HONORABLE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
 3    RECORD:
 4           Pursuant to Local Rule 83-1.3, Plaintiffs Inkie Lee, Wayne Sallurday, Lori
 5    Sallurday, Anandhi Bharadwaj, Sargon Daniel, Stephanie Gleason, Laverne Jackson, and
 6    Sandy Xia hereby gives notice that the following action previously filed in this Court
 7    appears to be related:
 8               • Ji Chang Son, et al. v. Tesla, Inc., Case No. 8:16-cv-2282 JVS, filed on
 9                  December 30, 2016, (the “Prior Action”), was pending before the Honorable
10                  James V. Selna for two and one-half years before being terminated on June
11                  17, 2019.
12           Local Rule 83-1.3 defines related cases as those that appear: (a) to arise from the
13    same or a closely related transaction, happening or event; or (b) to call for determination
14    of the same or substantially related or similar questions of law and fact; or (c) for other
15    reasons would entail substantial duplication of labor if heard by different judges; or (d) to
16    involve the same patent, trademark or copyright, and one of the factors identified above
17    in a, b or c is present.
18           The Prior Action qualifies under subsections (b) and (c) as a related case inasmuch
19    as it calls for the determination of the same or substantially related questions of law and
20    fact and would entail substantial duplication of labor if heard by different judges.
21           The Prior Action was a multi-state and national class action complaint alleging that
22    vehicles designed, manufactured, and sold by Defendant Tesla, Inc., were defective in
23    that they are susceptible to experience sudden uncommanded full power acceleration
24    when the vehicle is moving at a slow speed, such as when in the act of parking. The
25    Current Action is also a multi-state and national class action and similarly alleges that
26    Defendant Tesla, Inc.’s vehicles continue to demonstrate an unacceptably high rate of
27    sudden uncommanded full power acceleration and that Tesla Inc.’s 2018 Obstacle Aware
28    Acceleration algorithm is ineffective in preventing sudden uncommanded acceleration.

                                                          -2-
      Pls.’ Notice of Related Cases [Local Rule 83-1.3]
      Case No.: 2:20-cv-570
     Case 2:20-cv-00570-JVS-KES Document 6 Filed 01/21/20 Page 3 of 3 Page ID #:203




 1           The factual allegations and legal issues to be determined are virtually identical in
 2    the Prior and Current actions. The Prior Action involved extensive motion practice in the
 3    form of multiple challenges to the pleadings that were heard on ruled on by Judge Selna
 4    and for those reasons, is considered a related case, pursuant to Local Rule 83-1.3 of the
 5    Central District of California.
 6    Dated: January 20, 2020                              MCCUNEWRIGHT LLP
 7
 8
                                                           By:   /s/ David C. Wright
 9                                                               David C. Wright
10                                                               Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          -3-
      Pls.’ Notice of Related Cases [Local Rule 83-1.3]
      Case No.: 2:20-cv-570
